Citation Nr: 0622776	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  00-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a service-connected skin disability, described as tinea 
pedis and pompholyx complex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from April 1946 to March 
1947, and from February 1952 to April 1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 decision of the 
RO that denied a disability rating in excess of 30 percent 
for a service-connected skin disability.  The veteran timely 
appealed.

In October 2000, the veteran testified during a hearing 
before RO personnel.

In July 2002, the veteran testified during a hearing before 
the undersigned at the RO.

In a September 2003 decision the Board denied an increased 
rating for the service-connected skin disability.
 
The veteran appealed the September 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Appellant Brief, the veteran's former attorney moved, 
in part, to vacate the Board decision and remand the case to 
the Board.  In December 2005, the Court ordered that the 
September 2003 Board decision be vacated, and the matter was 
returned to the Board for further adjudication.

The veteran was previously represented by a private attorney.  
In May 2006, the Board notified the veteran that his attorney 
was retiring from the practice of law, and was no longer 
recognized by the Board as the veteran's representative.  He 
has appointed another representative.

The record reflects that the veteran has since designated a 
recognized service organization as his current 
representative.  See 38 C.F.R. § 20.605 (2005).

The Board notes that, in November 2003 and in March 2004, the 
veteran raised the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU).  As that 
issue has not been adjudicated by the RO, it is referred to 
the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

The Board's September 2003 decision was premised on a finding 
that the disability on appeal, pompholyx, had not been 
demonstrated in recent years, including on the most recent VA 
examination.  

In its December 2005 order the Court pointed out that tinea 
pedis had previously been listed by the RO as service 
connected and that a physician had opined that asteatosis and 
tinea pedis had started in service.  The Court held that the 
Board must consider this evidence in evaluating the pompholyx 
complex.

The veteran's most recent VA examination was in February 
2003, when the diagnoses were asteatosis, tinea pedis, and 
furunculosis.  There was no opinion as to the relationship 
between these conditions and service, or the percentages of 
body area covered by skin diseases.  The Court's order 
requires that the Board determine whether additional skin 
diseases are service connected, and current rating criteria 
require a determination as to the percentages of body area 
covered by the service connected skin disease.  38 C.F.R. 
§ 4.118 (2005).  Further examination is therefore needed.

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The veteran should be afforded a VA 
examination, for evaluation of any skin 
disability.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran. 

With regard to each diagnosed skin 
disability, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any skin disability began 
in military service, is related to the 
service-connected tinea pedis or 
pompholyx complex, or is otherwise 
related to service.  

The examiner should report whether any 
service connected skin disability or 
disabilities cause ulceration, extensive 
exfoliation, crusting, systemic or 
nervous manifestations, or are 
exceptionally repugnant.

The examiner should also report the 
percentage of the whole body, and the 
percentage of exposed areas affected by 
any service connected skin disability.   
The examiner should indicate whether any 
skin disability has required constant or 
near-constant systemic therapy during the 
past 12-month period.

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected 
disability from those of other skin 
conditions.  However, if it is not 
possible to do so, the examiner should 
clearly so state, indicating that the 
findings are with respect to the 
veteran's overall skin disability. 

2.  If the veteran fails to report for 
any scheduled examination(s), the AMC or 
RO should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.

The veteran is advised that this 
examination is necessary to evaluate his 
claim, and that failure to report for the 
examination could result in its denial.  
38 C.F.R. § 3.655 (2005).

3.  After completing the requested 
actions, the AMC or RO should re-
adjudicate the claim.  If the benefits 
sought on appeal remain denied, the AMC 
or RO must issue a supplemental statement 
of the case (SSOC) before the claims file 
is returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence 
and/or argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

